Pursuant
  Pursuantto to
             Ind.Appellate  RuleRule
                Ind.Appellate    65(D),   this
                                      65(D),
  this Memorandum Decision shall not
Memorandum                                              Dec 23 2014, 10:19 am
  be regarded Decision       shall ornotcited
                  as precedent              be
  before any court except for the
regarded
  purposeasofprecedent  or cited
               establishing      before any
                            the defense    of
  res judicata, collateral estoppel, or the
court
  law of except
         the case. for the purpose of
establishing the defense of res judicata,
ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:
collateral estoppel, or the law of the case.
JENNIFER A. JOAS                                    GREGORY F. ZOELLER
Joas & Stotts                                       Attorney General of Indiana
Madison, Indiana
                                                    JODI KATHRYN STEIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DARCI J. MCFADDEN,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )         No. 39A05-1406-CR-255
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE JEFFERSON CIRCUIT COURT
                          The Honorable Darrell M. Auxier, Judge
                              Cause No. 39C01-1207-FA-927



                                         December 23, 2014


                 MEMORANDUM DECISION - NOT FOR PUBLICATION


BROWN, Judge
       Darci McFadden appeals her sentence following the revocation of her probation.

McFadden raises one issue, which we revise and restate as whether the trial court abused

its discretion in ordering her to serve eight years of her previously suspended sentence.

We affirm.

                        FACTS AND PROCEDURAL HISTORY

       On July 27, 2012, the State charged McFadden with dealing methamphetamine as

a class A felony, conspiracy to deal in methamphetamine as a class A felony, and

possession of methamphetamine as a class B felony. On October 25, 2013, McFadden

pled guilty to dealing methamphetamine as a class B felony, and the State agreed to

dismiss the remaining charges. On November 13, 2013, the court accepted McFadden’s

guilty plea and sentenced her to ten years with ten years suspended except for time served

and ordered that she serve the suspended portion of her sentence through community

corrections as a term of her probation.

       During orientation at community corrections, McFadden was informed that she

could not have over-the-counter medicines or mouthwash that contain alcohol. At some

point, McFadden tested positive for alcohol. On February 9, 2014, McFadden, who wore

a GPS bracelet, was out of range or was in a location not previously approved by her case

manager, Heather Kindoll, or any other community corrections staff.

       On February 11, 2014, McFadden tested positive for Xanax, did not produce a

prescription for Xanax, and did not inform Kindoll that she had a prescription. At some

point, McFadden had a conversation with Kindoll about her testing positive for Xanax,

                                            2
and McFadden admitted to using it and said that she was stressed and overwhelmed with

her health and her family being sent to the Department of Correction.

       Kindoll issued an administrative agreement with McFadden based upon her

positive tests for Xanax and alcohol and her being out of range, pursuant to which

McFadden was to obtain a substance abuse evaluation and perform twenty-four hours of

community service. The administrative agreement was intended to “provide a sanction

and try to keep it out of the courts.” Transcript at 11. Kindoll learned that McFadden

went to obtain a substance abuse evaluation and that “through insurance issues she could

not be seen by that particular therapist at that time and was offered to stay until 2 p.m.

that afternoon to see the therapist that her insurance covered,” but McFadden did not stay.

Id. at 16. McFadden mentioned concerns that she might not be able to afford the

evaluation, and Kindoll told her that if there was an issue to talk to her “after the fact so

that way we can maybe discuss helping with it.” Id. McFadden did not complete either

requirement of the administrative agreement.

       On March 27, 2014, McFadden was out of range without authorization.

McFadden told Kindoll that she went to McDonald’s and the bank around midnight

because she needed to obtain money to pay her brother. Kindoll told McFadden that

“midnight was not the appropriate time to be doing that.” Id. at 13.

       On April 21, 2014, the State filed a verified petition to revoke community

corrections/probation. The State alleged that McFadden violated probation by using

alcohol on or about January 27, 2014, by being out of range without authorization from

                                             3
14:22 to 16:09 and from 18:20 to 20:48 on February 9, 2014, and by using Xanax on or

about February 11, 2014. The State also alleged, “[a]s a sanction, [McFadden] was given

an administrative agreement to obtain a substance abuse evaluation and to complete 24

hours of community service,” and McFadden “failed to comply with the administrative

agreement.” Appellant’s Appendix at 98-99. The State also alleged that she violated

probation by being out of range without authorization from 23:54 to 00:58 on March 28,

2014, and by failing to pay fees as directed.

       On May 21, 2014, the court held a hearing. Kindoll testified to the foregoing facts

regarding McFadden’s violations. McFadden testified that she had some health issues

regarding stomach pain and rectal bleeding that began four months earlier and that she

went on leave at work under the Family Medical Leave Act beginning March 18, 2014.

She testified that she was not aware that she consumed alcohol but that she did use

mouthwash with alcohol and also Dayquil and Nyquil because she had a cold and was

working twelve hours per day.

       When asked about being out of range from 2:22 p.m. to 4:09 p.m. and from 6:20

p.m. to 8:48 p.m. on February 9, 2014, McFadden answered: “The only thing that I could

think of on that date is where I went to [King’s Daughter’s Hospital] to get my report for

my CAT scan for uh . . . to take down with me to Clark County.” Transcript at 24. She

indicated that she did not know for a fact that occurred on February 9, 2014, but that it

was her best guess. She later testified that she did not have any documentation from

King’s Daughter’s Hospital. She testified that she told Kindoll that she went to the

                                                4
hospital from 2:30 to 4:00 and then to Clark Memorial Emergency Room from 6:20 p.m.

to 9:00 p.m.

       When asked about being out of range from 11:54 p.m. to 12:58 a.m. on March 27,

2014, McFadden testified:

       Uh . . . now that I think about it, I had gotten my check, and I was off work,
       and I usually go after work to Wal-Mart to cash my check which is at four
       in the morning, but we can’t cash our checks until after midnight, so I
       figured that it would have been all right for me to go after midnight to cash
       my check so I could get electric money to my brother for the electric.

Id. at 33. McFadden agreed that she did not have permission to do that.

       She testified that at some point in time she had a prescription for Xanax, that the

Xanax she took was leftover from her own prescription, and she submitted a Record of

Prescriptions showing that she was dispensed Xanax on September 10, 2013. She also

testified that she did not give Kindoll her prescription because she did not have it.

       With respect to the substance abuse evaluation, McFadden testified that she went

to Centerstone and was told that “it would be after two before [she] could see them” and

that she had to be at work by 4:00 and that she could not wait that long. Id. at 28. She

testified that she called Centerstone, that they kept telling her she needed money to see

someone, that she discussed the situation with Kindoll, and that Kindoll did not believe

her. As for the community service, McFadden testified that she went to Goodwill and

filled out their application packet on March 9, 2014, but Goodwill never contacted her.

She also testified that she called an animal shelter and they told her that she needed to go

to city hall, but she did not go because she was worried about “getting [her] health

                                              5
covered . . . .” Id. at 41. She testified that it was her intention to complete the evaluation

and the community service and that she had been fairly busy with doctor visits, had been

in a lot of pain, and had not willfully stopped paying her fees.

       The court found that McFadden violated the terms of her community corrections

and probation by using alcohol, by being out of range without authorization on February

9, 2014, by using Xanax, by failing to comply with the administrative agreement, and by

being out of range without authorization on March 27, 2014.                  The prosecutor

recommended that McFadden’s entire sentence be revoked. McFadden’s counsel argued

that “this is an extremely minor violation” and revocation of her entire sentence was very

severe in light of the violation. Id. at 48. On May 30, 2014, the court entered an order

revoking McFadden’s probation and sentencing her to serve eight years of her previously

suspended sentence at the Department of Correction.

                                       DISCUSSION

       The issue is whether the court abused its discretion in ordering McFadden to serve

eight years of her previously suspended sentence. McFadden does not challenge the

finding that she violated her probation. Rather, McFadden argues that her violations did

not warrant the sanction imposed and that evidence was presented that explains and

mitigates her violations. She points to the mitigating factors identified by the court in the

initial sentencing order dated November 13, 2013. Specifically, she points out that the

court had identified the mitigators of her lack of a criminal history, that she was a suitable

candidate for community corrections, and that she was in the low-risk category to

                                              6
reoffend. She argues that her violations were minor and that they have no relation to the

instant offense. She argues that she was compliant with her placement until she began

experiencing serious health problems. She argues that she attempted to complete a

substance abuse evaluation and took steps to participate in community service. She also

asserts that there was no evidence presented regarding a deadline to complete the

substance abuse evaluation or participate in community service. Lastly, she appears to

argue that the positive urine screen for alcohol was due to her consumption of cold

medicine.

       The State asserts that McFadden committed multiple probation violations. The

State argues that, out of the fourteen years she could have received under the plea

agreement, the court sentenced her initially to a ten-year suspended sentence. The State

asserts that, “[h]aving been given this incredible windfall, [McFadden] violated multiple

conditions of her probation, including two violations concerning drug use, which was

related to [her] original conviction.” Appellee’s Brief at 9.

       Ind. Code § 35-38-2-3(h) sets forth a trial court’s sentencing options if the trial

court finds a probation violation and provides:

       If the court finds that the person has violated a condition at any time before
       termination of the period, and the petition to revoke is filed within the
       probationary period, the court may impose one (1) or more of the following
       sanctions:

              (1)    Continue the person on probation, with or without
                     modifying or enlarging the conditions.



                                             7
              (2)    Extend the person’s probationary period for not more
                     than one (1) year beyond the original probationary
                     period.

              (3)    Order execution of all or part of the sentence that was
                     suspended at the time of initial sentencing.

The Indiana Supreme Court has held that a trial court’s sentencing decisions for

probation violations are reviewable using the abuse of discretion standard. Prewitt v.

State, 878 N.E.2d 184, 188 (Ind. 2007). The Court explained that “[o]nce a trial court has

exercised its grace by ordering probation rather than incarceration, the judge should have

considerable leeway in deciding how to proceed” and that “[i]f this discretion were not

afforded to trial courts and sentences were scrutinized too severely on appeal, trial judges

might be less inclined to order probation to future defendants.”         Id.   An abuse of

discretion occurs where the decision is clearly against the logic and effect of the facts and

circumstances. Id. (citation omitted). As long as the proper procedures have been

followed in conducting a probation revocation hearing, “the trial court may order

execution of a suspended sentence upon a finding of a violation by a preponderance of

the evidence.” Goonen v. State, 705 N.E.2d 209, 212 (Ind. Ct. App. 1999).

       The record reveals that the trial court initially sentenced McFadden to ten years

suspended to probation and ordered that she serve the suspended portion of her sentence

through community corrections as a term of her probation. At the probation revocation

hearing, the trial court indicated that it gave McFadden a break.          The court asked

McFadden what it told her at the initial sentencing hearing, and McFadden stated that the


                                             8
court told her that she “needed to do what [she] needed to do because [she had] ten years

over [her] head” and that if she did not do that she would go to prison. Transcript at 49.

At some point, McFadden tested positive for alcohol. While McFadden alleges that the

positive result was based upon her use of cold medicine or mouthwash, we observe that

McFadden was informed during orientation at community corrections that she could not

have over-the-counter medicines or mouthwash that contain alcohol. Twice McFadden

was out of range without authorization, and one of those times occurred after midnight.

McFadden also tested positive for Xanax and did not provide her case manager with a

prescription. Further, McFadden did not complete the substance abuse evaluation or

perform twenty-four hours of community service as required by the administrative

agreement.

      Given the circumstances as set forth above and in the record, including that

McFadden committed multiple violations, we cannot say that the court abused its

discretion in ordering McFadden to serve eight years of her previously suspended

sentence. See Milliner v. State, 890 N.E.2d 789, 793 (Ind. Ct. App. 2008) (holding that

the trial court did not abuse its discretion in reinstating the probationer’s previously

suspended sentence), trans. denied.

                                      CONCLUSION

      For the foregoing reasons, we affirm the trial court’s order that McFadden serve

eight years of her previously suspended sentence.



                                            9
Affirmed.

BAILEY, J., and ROBB, J., concur.




                                    10